Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 30, 2007 (People v Whaley, 44 AD3d 1079 [2007]), affirming a judgment of the County Court, Suffolk County, rendered August 9, 2004.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *786effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Spolzino, J.P., Florio, Covello and Angiolillo, JJ., concur.